DETAILED ACTION
	This action is responsive to 12/08/2021.
	Prior objection to claim 1 has been withdrawn.
	Claims 1-14, 16-27, and 29 are pending.
	Claims 15 and 28 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bok (US Patent 10,733,408 B2) in view of Ahn et al. (US Patent 10,379,684 B2), hereinafter Ahn.
Regarding claim 1, Bok discloses a display device (a display device including a touch sensor-see fig. 1A) comprising: a display panel including a plurality of first pixels in a first display area (second pixels PX2 disposed in a second area A2-see fig. 3 with description in [col. 9, ll. 8-16]) and a plurality of second pixels in a second display area (i.e., first pixels PX1 disposed in a first area A1-see fig. 3) and form pixel groups spaced apart from each other with a transmission area therebetween (see figs. 3-4B with description in [col. 9, ll. 50-62, wherein each of the first pixels PX1 may include three or more subpixels (SP1, SP2, SP3), wherein a light emitting area (EA) and a transmission area (TA) may disposed in each of the first pixels PX1-see figs. 3-4B and [col. 9, ll. 63-67]); and a touch sensing layer including a plurality of electrodes on the display panel (see, for example, figs. 6-7, wherein first sensor S1 is a touch sensor, and, for example, fig. 8B with description in [col. 15, ll. 49]-[col. 18, ll. 4], which illustrates a mutual-capacitance type touch sensor for use with the display).
Bok further discloses that the first touch electrodes SSa and the second touch electrodes SSb may have a mesh structure to add flexibility (see [col. 17, ll. 45-51]). However, Bok is silent with regards to specific structure of the touch electrodes in the first and second display areas (A1, A2).
Therefore, Bok does not appear to expressly disclose wherein each of the plurality of electrodes includes first conductive lines having a mesh pattern, the first conductive lines including a plurality of first openings that respectively correspond to at least one of the first pixels, and at least one of the plurality of electrodes includes second conductive lines having a mesh pattern, the second conductive lines including a plurality of second openings that respectively correspond to at least one of the second pixels, wherein one of the second conductive lines extends between adjacent pixel groups in a first direction or a second direction intersecting with the first direction, 
Ahn is relied upon to teach wherein each of the plurality of electrodes includes first conductive lines having a mesh pattern (see, for example, figs. 3-6, which illustrate a touch screen display having at least one fingerprint recognition area (FS) in an active area, at least one second sensing electrode (TSE2) arranged in the fingerprint recognition area for sensing a touch and recognizing a finger print-see figs. 9 and 11), the first conductive lines including a plurality of first openings that respectively correspond to at least one of the first pixels (as shown in figs. 9 and 11, the at least one sensing electrode includes a plurality of openings corresponding to display elements (DD)), and at least one of the plurality of electrodes includes second conductive lines having a mesh pattern (first sensing electrodes TSE1 may include a conductive mesh-see [col. 9, ll. 13-15], also figs. 8 and 10), the second conductive lines including a plurality of second openings that respectively correspond to at least one of the second pixels (see fig. 8 with description in [col. 9, ll. 13-27]-first sensing electrodes TSE1 may include a plurality of first conductive lines CFL1 extending in a first direction, and a plurality of second conductive lines CFL2 extending in a second direction intersecting the first direction … the first conductive lines CFL1 and the second conductive lines CFL2 may be arranged between pixel areas (see [col. 9, ll. 23-25], also figs. 8 and 10)), wherein one of the second conductive lines extends between adjacent pixel groups in a first direction or a second direction intersecting with the first direction (as shown in fig. 8, each first sensing electrode comprises a plurality of conductive fine lines CFL (CFL1, CFL2) that extend between adjacent pixels), wherein a width of at least one of the second conductive line is greater than a width of the first conductive line (see, for example, [col. 2, ll. 46-49] and [col. 12, ll. 65]-[col. 13, ll. 3], which further teaches that a width of the X electrodes and the Y electrodes in the fingerprint recognition area may be smaller than a width of the X electrodes and the Y electrodes in an area other than the fingerprint recognition area). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Ahn with the invention of Bok by having first and second conductive lines each having a mesh structure with openings corresponding to the position of pixels (or subpixels), and wherein a width of conductive lines in the fingerprint recognition area is smaller than a width of the conductive lines in an area other than the fingerprint recognition areas, as taught by Ahn, which constitutes combining prior art elements according to known methods to yield predictable results.
Regarding claim 2, Ahn is further relied upon to teach wherein the first conductive lines are between two adjacent first pixels among the first pixels (see figs. 9 and 11, wherein the plurality of first and second sub electrodes (SUBE1, SUBE2) are disposed between adjacent pixels), and the second conductive lines are between two adjacent second pixels among the second pixels (see figs. 8 and 10, wherein conductive fine lines CFL (CFL1, CFL2) are disposed between adjacent pixels).  
Regarding claim 3, Bok discloses wherein the plurality of electrodes include: a plurality of first electrodes arranged in the first direction (first touch electrodes SSa-see fig. 8B); and a plurality of second electrodes arranged in the second direction (second touch electrodes SSb-see fig. 8B). 
Regarding claim 17, Bok discloses wherein the plurality of electrodes each include a metal layer (see [col. 16, ll. 6-28]-the touch electrodes SS1 (first sensor S1-see figs. 6-7) may include a conductive material, for example, the conductive material may include a metal, and alloy thereof).  
Regarding claim 18, Bok discloses wherein the first conductive line and the second conductive line include the same material (see [col. 16, ll. 6-28]-the touch electrodes SS1 (first sensor S1-see figs. 6-7) may include a conductive material, for example, the conductive material may include a metal, and alloy thereof-please, note that S1 covers both display areas A1 and A2 as shown in fig. 6). 
Claims 4-7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bok in view of Ahn, and further in view Huang et al. (US Pub. 2021/0191548), hereinafter Huang.
Regarding claim 4, Bok in view of Ahn does not appear to expressly teach wherein the display panel further includes at least one first wire extending in the first direction and at least one second wire extending in the second direction, and the one of the second conductive lines at least partially overlaps the at least one first wire or the at least one second wire.
Huang is relied upon to teach wherein the display panel further includes at least one first wire extending in the first direction (see, for example, fig. 1 with description in [0051], which teaches a display panel having a first display region 11 and a second display region 12, each of which includes a plurality of pixels, the density of pixels of the first region being greater than that of the second region, the second display region including a plurality of light transmitting regions 121 and a plurality of pixel cell regions 122 (see fig. 2) … each pixel cell region 122 includes .. a first trace region Y-Y extending in a first direction y, the first trace region Y-Y connects adjacent pixel cell regions in the first direction- see fig. 5 with description in [0066]) and at least one second wire extending in the second direction (a second trace region X-X is in a second direction x-see fig. 5 and [0066]), and the one of the second conductive lines at least partially overlaps the at least one first wire or the at least one second wire (see fig. 3 with description in [0056], wherein a plurality of first touch electrodes 701 extend in the first direction y and a plurality of second touch electrodes 702 extend in the second direction x). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Huang with the inventions of Bok and Ahn by having display driving wires and touch sensing traces extending in both row and column directions to connected adjacent pixel cell regions in a display area having the pixel cell regions and light transmission regions therebetween, as taught by Huang, in order to provide a display panel and a display device to improve the imaging quality of imaging by an in-screen camera, and multiplexing region for imaging and displaying (see [0047]-[0049]).
Regarding claim 5, Huang is further relied upon to teach wherein the first wire includes a data line (the first trace region Y-Y is used to transmit data signals and power supply signals-see fig. 3 and [0066]), and the second wire includes a scan line the second trace region X-X is used to transmit scan signals, light emission control signals, reference voltage signals or the like-see fig. 3 and [0066]).  
Regarding claim 6, Huang is further relied upon to teach wherein the pixel groups formed by the plurality of second pixels include a first group of second pixels and a second group of second pixels spaced apart from each other with the transmission area therebetween (see, for example, fig. 2 with description in [0052]-[0053], which illustrates four pixel regions 122 with adjacent pixel regions separated by a light transmitting region 121-pixel regions 122 adjacent to each other in the second direction (x) are herein equated to the claimed first and second group of second pixels), the second conductive lines include: a first group of second conductive lines between at least two second pixels among the first group of second pixels; and a second group of second conductive lines between at least two second pixels among the second group of second pixels (see figs. 2-3 with description in [0056]-[0057]-touch functional layer 70 includes a plurality of touch electrodes 701 in a first direction (y) and 702 in a second direction (x) arranged around the pixels (in a hexagonal shape) in the pixel regions 122 to evade anode region of each pixel (see [0069])), and the one of the second conductive lines extends between the first group of second conductive lines and the second group of second conductive lines to connect the first group of second conductive lines to the second group of second conductive lines (i.e., the touch electrodes 701 and 702 extend in the first direction and the second direction respectively to connect to touch electrodes corresponding to adjacent pixel regions-see figs. 2-3).  

Regarding claim 7, Huang is further relied upon to teach wherein the pixel groups formed by the plurality of second pixels further include a third group of second pixels and a fourth group of second pixels that are arranged in the first direction (figs. 2-3 and 5, also [0038] and [0052], which represent a schematic partial view of the second display region 12, which follows that the second display region 12 has at least three pixel cell regions 122 in at least one direction), the second conductive lines include: a third group of second conductive lines between at least two second pixels among the third group of second pixels; and a fourth group of second conductive lines between at least two second pixels among the fourth group of second pixels (see figs. 2-3 with description in [0056]-[0057]-touch functional layer 70 includes a plurality of touch electrodes 701 in a first direction (y) and 702 in a second direction (x) arranged around the pixels (in a hexagonal shape) in the pixel regions 122 to evade anode region of each pixel (see [0069])), and the first group of second pixels and the second group of second pixels are arranged in the second i.e., pixel regions 122 arranged in the second direction (x) as shown in figs. 2-3). 
Regarding claim 16, Huang is further relied upon to teach wherein a number of the second pixels per the same area is less than a number of the first pixels per the same area (see [0051], which teaches that the density of the pixel cells of the first display region 11 is greater than the density of the pixel cells of the second display region 12).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Huang with the inventions of Bok and Ahn such that a number of pixels per unit area in the second display area is less than a number of pixels per unit area in the first display area, as taught by Huang, which constitutes choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. It would have been obvious to person of ordinary skill in the art, before the effectively filing date of the claimed invention confronted with a problem of providing a display area with a plurality of light transmission regions, to choose from either reducing a pixel size (as taught by Bok) or reducing a pixel density (as taught by Huang) to achieve the objective with a reasonable expectation of success.
Claims 20-25 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bok in view of Huang and Ahn.
Regarding claim 20, Bok discloses an electronic device (a display device including a touch sensor-see fig. 1A) comprising: a display device including a first display area (first area A2- see fig. 1A) and a second display area (first area A1-see fig. 1A); and an electronic component overlapping a transmission area in the second display area (i.e., a fingerprint sensor (FPS) overlapping a transmission area (TA) in the first area A1-see figs. 1B and 4B), wherein the display device includes: a display panel including a plurality of pixels (first pixels PX1 and second pixels PX2-see fig. 3), the plurality of pixels including a plurality of first pixels defining the first display area (i.e., second pixels PX2 in the second area-see fig. 3), and a plurality of second pixels that form pixel groups spaced apart from each other with the transmission area therebetween and define the second display area (i.e., each first pixel PX1 in the first area A1 includes an emission area (EA) and a light transmission area (TA)-see figs. 4A-4B); and a touch sensing layer including a plurality of electrodes on the display panel (see, for example, figs. 6-7, wherein first sensor S1 is a touch sensor, and, for example, fig. 8B with description in [col. 15, ll. 49]-[col. 18, ll. 4], which illustrates a mutual-capacitance type touch sensor for use with the display).
Bok does not appear to expressly disclose a second display area having a resolution that is different from a resolution of the first display area; at least one of the plurality of electrodes includes second conductive lines having a mesh pattern, the second conductive lines including a plurality of second openings that respectively correspond to at least one of the second pixels, and one of the second conductive lines extends between adjacent pixel groups in a first direction or a second direction intersecting with the first direction. 
Huang is relied upon to teach a second display area having a resolution that is different from a resolution of the first display area (see, for example, fig. 1 with description in [0051], which teaches a display panel having a first display region 11 and a second display region 12, each of which includes a plurality of pixel cell regions, wherein the density of the pixel cells of the first display region 11 is greater than the density of the pixel cells of the second display region, i.e., the first display region has a higher resolution than the second display region); at least one of the plurality of electrodes includes second conductive lines having a mesh pattern (see, for example, figs. 2-3, wherein the touch function layer 70 includes a plurality of first electrodes 701 in a first direction and a plurality of second electrodes 702 in a second direction intersecting the first direction, and a plurality of openings (mesh pattern) corresponding to the plurality of pixel cell regions 122), the second conductive lines including a plurality of second openings that respectively correspond to at least one of the second pixels (see figs. 2-3 and [0066]-openings correspond to sub-pixel regions, e.g., 122-R, 122-G, and 122-B), and one of the second conductive lines extends between adjacent pixel groups in a first direction or a second direction intersecting with the first direction (see figs. 2-3). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Huang with the invention of Bok by providing a first display region and a second display region having a resolution that is different from the first display region, and second conductive lines in the second display region that include a plurality of openings corresponding to the position of pixels (sub-pixels), as taught by Huang, in order to provide a display panel and a display device to improve the imaging quality of imaging by an in-screen camera, and multiplexing region for imaging and displaying (see [0047]-[0049]).

Ahn is relied upon to teach a display having an active area SA that may include at least one fingerprint recognition area (FS), at least one second sensing electrode (TSE2) arranged in the fingerprint recognition area, and first sensing electrodes (TSE1) arranged in the rest of the active area, wherein TSE1 and TSE2 both have a mesh structure (see figs. 8 and 9), wherein, in the fingerprint recognition area having the second sensing electrode TSE2 (SUBE1, SUBE2-see figs. 9 and 11), and the rest of the active area having the first sensing electrode TSE1 (which may include a plurality of first conductive fine lines CFL1, and a plurality of second conductive fines lines CFL2), TSE1 and TSE2 both have openings corresponding to the position of pixels (see figs. 10 and 11), and as described in, for example, [col. 2, ll. 46-49] and [col. 12, ll. 65]-[col. 13, ll. 3], a width of X electrodes and Y electrodes in the fingerprint recognition area may be smaller than a width of the X electrodes and the Y electrodes in an area other than the fingerprint recognition area.
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Ahn with the inventions of Bok and Huang by having first and second conductive lines 
Regarding claim 21, Bok discloses wherein the display panel further includes a pixel electrode (first electrode EL1-see fig. 4B and [col. 10, ll. 45-46]), an intermediate layer on the pixel electrode (an organic layer that may include a hole injection layer HIL,  a hole transport layer HTL, an emission layer EML, an electron transport layer ETL, and an electron injection layer EIL-see fig. 4B and [col. 11, ll. 49-52]), an opposite electrode on the intermediate layer (second electrode EL2-see fig. 4B and [col. 10, ll. 46-47]), and a pixel-defining layer covering edges of the pixel electrode (pixel definition layer PDL-see figs. 4B-4C and [col. 10, ll. 38]).
Bok does not appear to expressly disclose the first conductive lines are overlapping a pixel-defining layer in the first display area, and the second conductive lines overlap a pixel-defining layer in the second display area.
Ahn is further relied upon to teach the first conductive lines are overlapping a pixel-defining layer in the first display area (see fig. 11, wherein the second sensing electrode TSE2 (SUBE1, SUBE2) are disposed in a position that overlaps a pixel defining layer (PDL)), and the second conductive lines overlap a pixel-defining layer in the second display area (see fig. 10, wherein the first sensing electrodes TSE1 (CFL1, CFL2) are disposed in a position that overlaps the pixel defining layer PDL).
Regarding claim 22, Bok discloses wherein the plurality of electrodes include: a plurality of first electrodes in the first direction; and a plurality of second electrodes in the second direction (see fig. 8B, wherein a plurality of first electrodes SSa extend in a first direction, and a plurality of second electrodes SSb extend in a second direction intersecting the first direction).  
Regarding claim 23, Huang is further relied upon to teach wherein the display panel further includes at least one first wire extending in the first direction (each pixel region includes .. a first trace region Y-Y extending in a first direction y, the first trace region Y-Y connects adjacent pixel cell regions in the first direction- see fig. 5 with description in [0066]) and at least one second wire extending in the second direction (a second trace region X-X is in a second direction x-see fig. 5 and [0066]), and the one of the second conductive lines at least partially overlaps the at least one first wire or the at least one second wire (see fig. 3 with description in [0056], wherein a plurality of first touch electrodes 701 extend in the first direction y and a plurality of second touch electrodes 702 extend in the second direction x).
Regarding claim 24, Huang is further relied upon to teach wherein the pixel groups formed by the plurality of second pixels include a first group of second pixels and a second group of second pixels spaced apart from each other with the transmission area therebetween (see, for example, fig. 2 with description in [0052]-[0053], which illustrates four pixel regions 122 with adjacent pixel regions separated by a light transmitting region 121-pixel regions 122 adjacent to each other in the second direction (x) are herein equated to the claimed first and second group of second pixels), 25the second conductive lines include: a first group of second conductive lines between at least two second pixels among the first group of second pixels; and-53-113186720.21190783/411598 a second group of second conductive lines between at least two second pixels among the second group of second pixels (see figs. 2-3 with description in [0056]-[0057]-touch functional layer 70 includes a plurality of touch electrodes 701 in a first direction (y) and 702 in a second direction (x) arranged around the pixels (in a hexagonal shape) in the pixel regions 122 to evade anode region of each pixel (see [0069])), and the one of the second conductive lines extends between the first group of 5second conductive lines and the second group of second conductive lines to connect the first group of second conductive lines to the second group of second conductive lines (i.e., the touch electrodes 701 and 702 extend in the first direction and the second direction respectively to connect to touch electrodes corresponding to adjacent pixel regions-see figs. 2-3).
Regarding claim 25, Huang is further relied upon to teach wherein the pixel groups formed by the plurality of second pixels further include a third group of second pixels and a fourth group of second pixels that are arranged in a first direction (figs. 2-3 and 5, also [0038] and [0052], which represent a schematic partial view of the second display region 12, which follows that the second display region 12 has at least three pixel cell regions 122 in at least one direction (x or y)), the second conductive lines include: a third group of second conductive lines between at least two second pixels among the third group of second pixels; and a fourth group of second conductive lines between at least two second pixels among the fourth group of second pixels (see figs. 2-3 with description in [0056]-[0057]-touch functional layer 70 includes a plurality of touch electrodes 701 in a first direction (y) and 702 in a second direction (x) arranged around the pixels (in a hexagonal shape) in the pixel regions 122 to evade anode region of each pixel (see [0069])), and the first group of second pixels and the second group of second pixels are arranged in the second direction (i.e., pixel regions 122 arranged in the second direction (x) as shown in figs. 2-3).
Regarding claim 29, Bok discloses wherein the electronic component includes an imaging device or a sensor (a fingerprint sensor (FPS)-see figs. 1B, 2, and 4B).  
Allowable Subject Matter
Claims 8-14, 19, and 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claims 8 and 26 recite the limitation “wherein the touch sensing layer further includes a connection conductive line electrically connecting the third group of second conductive lines to the fourth group of second conductive lines”. This limitation is not taught by the references of record. Claims 9-14 and 19 depend from and further limit claim 8, and claim 27 depends from and further limit claim 26, and are therefore equally indicated as allowable.
Response to Arguments
Applicant's arguments filed 12/08/2021 have been fully considered but they are not persuasive. Applicant argued (see Remarks, pg. 12-12) that the cited references fail wherein a width of at least one of the second conductive line is greater than a width of the first conductive line”.
The Examiner respectfully disagrees for at least the following reason: reference Ahn teaches a touch screen display having an active area, the active area including a fingerprint recognition area, and in, for example, figs. 8-11 with further description in, [col. 2, ll. 46-49] and [col. 12, ll. 65]-[col. 13, ll. 3], Ahn further teaches that a width of X electrodes and Y electrodes in the fingerprint recognition area may be smaller than a width of the X electrodes and the Y electrodes in an area other than the fingerprint recognition area. Therefore, a person of ordinary skill in the art, before the effective filing date of the claimed invention, would have gleaned from the combined teachings of the cited references the idea of having touch electrode lines having different widths in different display areas within an active region of a display. The Examiner therefore contends that the cited references render obvious the aforementioned limitation.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627